IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE ,                 )
Respondent,                         )            ID No. 2105001642
                                    )
v.                                  )
                                    )
LARRY KNAUER, JR.,                  )
Movant.                             )




                        Submitted: February 21, 2022


                           Decided: March 29, 2022


                    Upon Defendant’s Motion to Suppress


                                  DENIED


                MEMORANDUM OPINION AND ORDER


Rodney Don Sweet, Esquire, 32901 Mount Pleasant Road, Laurel, DE 19956;
Attorney for Movant.

Michael Tipton, Esquire, Deputy Attorney General, Department of Justice, 13 The
Circle, Georgetown, DE 19947; Attorney for Respondent.



KARSNITZ, RJ.

                                        1
                       PROCEDURAL BACKGROUND

        Defendant Larry E. Knauer, Jr. (“Knauer,” “Defendant” or “Movant”)

is charged with four offenses: Driving a Motor Vehicle Under the Influence

of Alcohol and/or Drugs (“DUI”) (Third Offense), Failure to Have Insurance

Identification in Possession, Failure to Obey a Traffic Control Device, and

Improper Lane Change. Trial is scheduled for May 5, 2022.

        On January 18, 2022, Movant filed a Motion to Suppress Evidence (the

“Motion”). The Motion requested an evidentiary hearing and asserted six

grounds for suppression of all evidence relating to the stop of Movant’s

vehicle and Movant’s arrest, summarized as follows:

        (1) No probable cause to arrest Movant for DUI;

        (2) No reasonable articulable suspicion to perform a traffic stop of

           Movant’s vehicle and search of vehicle;

        (3) Improper questioning of Movant while in custody without Miranda1

           warnings;

        (4) Inadequate evidence with respect to blood draw;

        (5) Improper reference to two prior DUIs in Pennsylvania; and,

        (6) Invalid chain of custody with respect to blood evidence.




1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                        2
      On February 21, 2022, the State of Delaware (the “State”) filed its

Response to the Motion.

      This is my ruling on the Motion.

                                    FACTS

      On May 4, 2021, a witness reported to the Delaware State Police that

the witness observed Movant passed out behind the wheel of a motor vehicle

as it rolled into a row of trees, eventually crashing into a tree.

      Trooper Wilson of the Delaware State Police (“Wilson”) responded and

found Movant unresponsive behind the wheel of the vehicle.           Wilson

observed that Movant was sweaty and did not answer questions. Shortly

thereafter, emergency medical services arrived to treat Movant who, although

at first combative, eventually got into an ambulance and was transported to

the hospital. No law enforcement officers accompanied Movant during his

trip to the hospital.

      Wilson took an inventory of the contents of the vehicle and noted an

unopened beer and nearly empty bottle of vodka.

      While Movant was on the way to the hospital, Wilson obtained a search

warrant to obtain a sample of Movant’s blood. He then went to the hospital

where movant was being treated and obtained a sample of Movant’s blood.

Movant has no recollection of the incident.

                                         3
                                     DISCUSSION

         As a preliminary matter, I note that grounds (4) and (6), relating to the

facts surrounding the blood draw itself, and the chain of custody of the blood

which was drawn, are evidentiary matters for trial, and not appropriate for a

suppression motion. With respect to Ground (5), Wilson stated in his request

for a search warrant to obtain a sample of Movant’s blood that a “Larry E.

Knauer” had two prior DUI convictions in Pennsylvania. Movant argues that

the magistrate could not tell whether this was Movant, Larry E. Knauer, Jr.,

or his father, Larry E. Knauer, Sr. I find that the reference to “Larry E.

Knauer,” although not perfect, was sufficient for purposes of the blood draw

warrant. Moreover, there is a plethora of other evidence supporting the blood

draw warrant, so any error is harmless. Thus, I will focus on Grounds (1),

(2), and (3).

                    Probable Cause to Arrest Movant for DUI

         Movant argues that Wilson did not have probable cause to arrest him for

DUI. The State has the burden of establishing by a preponderance of evidence

that Movant’s arrest was supported by probable cause.2 "Probable cause exists

when the officer possesses information which would warrant a reasonable man




2
    State v. Anderson, 2010 WL 4056130, at *3 (Del. Super. Oct 14, 2010).
                                             4
to believe that a crime has been committed."3 "To establish probable cause that

the defendant was driving under the influence, the police need only present facts

suggesting, in the totality of the circumstances, that a fair probability exists that

the defendant had committed a crime."4 A traffic violation combined with an

odor of alcohol, standing alone, do not constitute probable cause to arrest the

driver for a DUI offense.5 On the other hand, where the defendant caused a traffic

accident, and the investigating officer personally smelled an odor of alcohol on

the defendant's breath, probable cause was found to exist to believe that the

defendant was under the influence of alcohol at the time of the accident, and

evidence of alcohol consumption could be obtained from a test of the defendant's

blood.6

      In this case, Wilson found that Movant had crashed into a row of trees, was

passed out behind the wheel of his vehicle, and was unresponsive and drenched

in sweat. A witness h a d observed M o v a n t passed out behind the wheel of his

vehicle during the collision. Wilson found an unopened can of beer and a nearly

empty bottle of vodka in the vehicle.


3
  State v. Laface, 2016 WL I 637960, at *3 (Del. Super. March 3, 2016) citing State v.
Bells, 2015 WL 2066602, at * 1 (Del. Super. Apr. 1, 2015).
4
  Miller v. State, 4 A.3d 371 (Del. 20 I 0).
5
  Esham v. Voshell, 1987 WL 8277 (Del. Super. March 2, 1987).
6
  State v. Rybicki, 2014 WL 637004 (Del. Super. Jan. 14, 2014).

                                          5
       I find that, based on the totality of the circumstances, sufficient facts were

presented in this case to support the fair probability that Movant had been

driving under the influence. Wilson had probable cause to arrest Movant, based

on Wilson’s training and experience.


           Reasonable Articulable Suspicion for Stop and Search

       Movant argues that the stop of his vehicle was unconstitutional because

the officer did not possess a reasonable articulable suspicion that a crime was or

was about to be committed. However, this Court has held that an officer's

investigation of an automobile already stopped does not constitute a seizure.7

In fact, the Court held that the trial court (the Court of Common Pleas) erred by

holding that the officer needed reasonable articulable suspicion to approach the

defendant's vehicle.8


       The Delaware Supreme Court has also held that "it is well established that

certain police questioning of individuals in parked automobiles does not

constitute a Fourth Amendment seizure."9


       In this case, Wilson encountered Movant after he had crashed his vehicle.



7
  State v. Arterbridge, 1995 WL 790965 at *3 (Del. Super. Dec. 7, 1995).
8
  Id at *4.
9
  Robertson v. State, 596 A.2d 1345, 1351 (Del. 1991).
                                            6
M o v a n t was not even aware of Wilson’s presence until Wilson woke him up.

Movant’s own actions caused his vehicle to stop.


       Assuming arguendo that Wilson needed to have a reasonable and

articulable suspicion to perform a traffic stop of Movant, in my view he had it.


       The Fourth Amendment to the United States Constitution and the

Delaware Constitution protect individuals from unreasonable searches and

seizures.10 The Fourth Amendment permits brief investigative stops, such as the

traffic stop in this case, when a law enforcement officer has "a particularized

and objective basis for suspecting the particular person stopped of criminal

activity."11 The "reasonable suspicion" necessary to justify such a stop "is

dependent upon both the content of information possessed by police and its

degree of reliability."12 Although a mere "hunch" does not create reasonable

suspicion, the level of suspicion the standard requires is "considerably less than

proof of wrongdoing by a preponderance of the evidence," and "obviously less"

than is necessary for probable cause.13 Once a reasonable suspicion of drunk

driving arises, "[t]he reasonableness of the officer's decision to stop a suspect


10
   U.S. Const. amend. IV; Del. Const. Art. I, § 6.
11
   United States v. Cortez, 449 U.S. 417-418 (1981).
12
   Alabama v. White, 496 U.S. 330 (1990).
13
   United States v. Sokolow, 490 U.S. 7 (1989).
                                             7
does not tum on the availability of less intrusive investigatory techniques."14

         In Delaware, the court can "combin[e] objective facts with such an

officer's subjective interpretation of those facts."15    When considering the

objective facts, the limited consideration of an officer's subjective thoughts

allows the court to accord weight to an officer's training and experience in

detecting criminal activity.16 In other words, the objective facts are viewed

through the lens of a reasonable, trained police officer.17

         The Delaware Supreme Court has held that an anonymous tip containing

specific details of a vehicle, its location, and the driver's illegal actions was

sufficiently reliable to establish reasonable suspicion.18 In this case, a witness

reported that an individual was passed out in the driver's seat of a vehicle which

had just crashed into a row of trees and gave the location of the vehicle. Wilson

observed Movant passed out behind the wheel and his vehicle crashed into the

trees.     Based on the witness’ information as well as Wilson's personal

observations, in my view Wilson had a reasonable articulable suspicion that

Movant was driving under the influence.


14
   Id. at 11.
15
   Jones v. State, 745 A. 2d 861 (Del. 1999).
16
   Lopez-Vazquez v. State, 956 A.2d 1287 (Del. 2008).
17
   West v. State, 143 A.3d 712, 716-17 (Del. 2016).
18
   Bloomingdale v. State, 842 A.2d 1212 (Del. 2004).

                                            8
       Even if Wilson’s actions constituted a seizure, in my view it was justified

under the “community caretaker” or “public safety” doctrine, which is an

exception to the warrant requirement. Delaware, like many other jurisdictions,

recognizes this doctrine, which recognizes that the role of police is not limited

to the detection and prevention of criminal activity, but also encompasses the

role of ensuring the public safety and the welfare of citizens.19

       In this case, the Delaware State Police received a report that an individual

was passed out and involved in a collision with trees. Not only did Wilson respond

to the location; he also contacted emergency medical services to respond as well.

W i l s o n w a s fulfilling his duty to ensure the safety and welfare of Delaware

citizens.

                                  Miranda Violation

       Movant argues that Wilson unconstitutionally20 questioned Movant after

Movant was in custodial detention without reading Movant his rights under

Miranda v. Arizona.21 Miranda procedural safeguards are expressly limited to

interrogation in a custodial setting.22 However, "custodial interrogation" is not




19
   Williams v. State, 962 A.2d 216, 218 (Del. 2008).
20
   U.S. Const. amend. V.
21
   384 U.S. 436 (1966).
22
   Id. at 445.
                                             9
limited to a formal police interview or questioning after an arrest.23 Custody is

defined as "otherwise depriving [a defendant] of his freedom of action in any

significant way"24 or whether "under the totality of circumstances, a reasonable

man in the suspect's position would feel a restraint on his freedom of movement

fairly characterized as that 'degree associated with a formal arrest' to such an

extent that he would not feel free to leave."25 The initial determination of custody

depends on the "objective circumstances of the interrogation, not on the subjective

views harbored by either the interrogating officers or the person being

questioned."26

       The Delaware Supreme Court has held that initial investigatory statements

do not require Miranda warnings:

       [T]he practicalities of effective police investigation at the scene,
       immediately after the commission of a crime, require the police to
       have an unrestricted scope of general interrogation as to those found
       there. It is unreasonable to expect the police to perform their initial
       investigatory function at the scene of the crime under the restrictions
       of the Miranda rules. Neither the Miranda case, nor its progeny,
       require such restriction and we decline to extend the Miranda rules
       to the routine, initial, on-scene investigation by the police. To do so
       would amount, in our opinion, to an unwarranted “constitutional

23
   Hammond v. State, 569 A.2d 81 (Del. 1989).
24
   Miranda, 384 U.S. at 445.
25
   Marine v. State, 607 A.2d 1185, 1193 (Del. l 992) (citing U.S. v. Phillips, 812 F.2d 1355,
1360 (11th Cir.1987); see California v. Beheler, 463 U.S. 1121, 1125 (1983); De.Jesus v.
State, 655 A.2d 1180, 1190 (Del. 1995)).
26
   De.Jesus v. State, 655 A.2d 1180, 1190 (Del. 1995) (citing Stansbury v. California, 511
U.S. 318, 323 (1994)).
                                             10
      straight-jacket” on law enforcement. The Miranda rules are first
      applicable at the accusatory stage or during custodial
      interrogation.27


      The United States Supreme Court has similarly held that "a person

temporarily detained for an ordinary traffic stop is not 'in custody' for the

purposes of Miranda."28 In so holding, the Court noted that a routine traffic

stop is usually temporary and brief, is usually in a public place, and usually

involves only one or two officers, making it less police-dominated than typical

custodial situations.29 In Delaware, questioning during a routine traffic stop,

even when the defendant is placed in the back seat of the patrol car, has been

held to be non-custodial for the purposes of Miranda warnings.30 Investigation at

the scene immediately following an accident is considered routine initial

investigation, and such a finding can even exist where questioning continues at the

hospital. There is no “bright line” test as to whether an interrogation that occurs

in a hospital is custodial; rather, there is a case-by-case determination based on

the unique facts which are presented in a particular case.31


27
   Laury v. State 260 A.2d 907, 908 (Del. 1969).
28
   Berkemer v. McCarty, 468 U.S. 420, 441-42 (1984).
29
   Id.
30
   Fuentes v. State, 2002 WL 32071656, at *2 (Del. Super. Dec 30, 2002) (citing State v.
Bonner, 1995 WL 562162, at *3 (Del. Super. Aug. 30, 1995).
31
   Hammond v. State, 569 A.2d 81, 93-94 (Del. 1990); see DeJesus v. State, 655 A.2d 1180,
1191 (Del. 1995).
                                           11
          The Delaware Supreme Court has held that a defendant is not in custody for

the purposes of Miranda when he is interviewed in his hospital room and his

freedom of movement is restrained by his own physical condition, and not by police

action.32 In the DeJesus case, the police never handcuffed the defendant, never

placed a guard outside his door, and never attempted to physically restrain him in

any way. Further, the hospital eventually discharged the defendant, and he left

unhindered.

          This Court has held that a defendant is not in custody for the purposes of

Miranda where she was not formally arrested, and her freedom was limited only

by her physical incapacity, not police compulsion.33 The police officer was

unable to obtain statements at the scene because the persons involved were

being treated by medical personnel and transported to the hospital. Upon

arriving at the hospital, the officer made contact to make his own assessment of

the defendant and to determine what happened at the scene of the collision. The

officer was the only officer in the room and people were freely moving about

the area.

          Similarly, in this case, Movant was not in police custody while at the



32
     DeJesus v. State, 655 A.2d 1180, 1191 (Del. 1995).
33
     State v. Mauk, 20 I 4 WL 4942 I 77, at *4 (Del. Super. Sept. 29, 2014).
                                                12
hospital. Movant was transported to the hospital by emergency medical services

unaccompanied by any law enforcement officer. Wilson sought a blood search

warrant while Movant was transported and then responded to the hospital in

order to obtain a sample of Movant's blood. Movant was not in handcuffs or

under the constant presence of law enforcement. In my view, these facts do not

establish a custodial situation for purposes of the Miranda warnings.


                              CONCLUSION

      For the reasons stated above, I DENY Defendant’s Motion to Suppress.

      IT IS SO ORDERED.




                              /s/ Craig A. Karsnitz



cc: Prothonotary




                                      13